Opinion issued June 18, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00341-CR
                           ———————————
                        GREGG FRANCO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1377260


                         MEMORANDUM OPINION

      Appellant, Gregg Franco, pleaded guilty to the felony offense of possession

of a controlled substance.1    The trial court found appellant guilty, and, in

accordance with the terms of appellant’s plea agreement with the State, sentenced

1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2010).
appellant to confinement for three years. Appellant has filed a pro se notice of

appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See

id. The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss

any pending motions as moot.


                                         2
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3